PER CURIAM.
Cargill, Incorporated appeals the trial court’s denial of Cargill’s motion to extend or maintain a letter of credit.
This case is a companion to Cargill, Inc. v. Sunlight Foods, Inc., (Fla. 3d DCA 1991). The facts are set forth in that opinion. City National Bank * conceded below that Cargill, Incorporated had made a timely demand prior to expiration of the letter of credit. In light of that concession and in light of this court’s ruling in the companion case cited above, we conclude that the question presented by this appeal is moot.

 City National was joined as a party defendant in the proceedings below, but has elected not to participate in this appeal.